7 N.Y.3d 807 (2006)
In the Matter of ARTHUR P. CHURUTI, Appellant,
v.
ELIZABETH M. DEVANE, as Chairperson of the New York State Board of Examiners of Sex Offenders, et al., Respondents.
Court of Appeals of New York.
Submitted June 26, 2006.
Decided August 31, 2006.
On the Court's own motion, appeal dismissed, without costs, upon the ground that no appeal lies as of right from the unanimous judgment of the Appellate Division absent the direct involvement of a substantial constitutional question (CPLR 5601). Motion for leave to appeal denied.